—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
The Attorney General has advised this Court that the deter*700mination at issue has been administratively reversed and that all references to the disciplinary hearing have been expunged from petitioner’s institutional record. Inasmuch as petitioner has received all of the relief to which he is entitled and is no longer aggrieved, the matter is dismissed as moot (see, Matter of Curtis v Goord, 274 AD2d 808; Matter of Maldonado v Miller, 259 AD2d 912).
Mercure, J.P., Crew III, Spain, Mugglin and Lahtinen, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.